DETAILED ACTION
This communication is in responsive to amendment for Application 16/585979 filed on 9/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1, 9, 11, 15 and 18-20 were amended. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 9/30/2021 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 9/30/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (hereinafter Tan) US 2014/0143687 in view of Miura et al. (hereinafter Miura) US 2019/0270020 A1. 	

Regarding Claim 1, Tan teaches a device (Fig. 2b), comprising: 	
a memory to store instructions (abstract; memory); 
and a processor coupled to the memory, wherein responsive to executing the instructions (abstract, a processor), the processor performs operations comprising: 
receiving, by the processor, first user-generated input, wherein the first user-generated input comprises an indication of an event within a game to trigger storage of a trigger clip (Fig. 2b, ¶0019, ¶0024, ¶0112-¶0113; A visual environment in accordance with an aspect of the disclosure includes a set of user selectable graphical elements configured to control aspects of adjunct communication device operation in response to user input, and wherein at least one of the application program and the adjunct communication manager is configured to manage the visual presentation of the set of user selectable graphical elements.  The set of memories can further store program instructions corresponding to an adjunct communication device configuration module for generating a configuration interface by which particular types of visual content can be selectively identified as adjunct visual content for presentation by the adjunct communication device in response to user input); 
detecting, by the processor, an occurrence of the event in the game, and storing the trigger clip in response to the detecting the occurrence of the event in the game, wherein the trigger clip comprises a portion of game content within the game that includes the occurrence of the event that caused storage of the trigger clip, and wherein the trigger clip is from a perspective of one or more players of a group of players of the game (¶0024, ¶0112-¶0113; ¶0070-¶0090; The set of memories 200 can further include a target application event occurrence/user performance module 245, which can manage one of more of (a) determination of whether a set of predetermined or selectable target application events, results, outcomes, conditions, scenarios, or situations has occurred; (b) determination or estimation of whether the user has satisfied a set performance metrics that indicates, corresponds, or is expected to correspond to a level of user proficiency in interacting with the application program; and (c) generation and/or transfer of signals to the adjunct communication device 300 which facilitate the provision of adjunct visual content to the user in order to indicate whether a target application program event and/or satisfaction of a performance metric has occurred.  In some embodiments, one or more portions of the target application event occurrence/user performance module 245 can be provided by a set of add-ons 244);
Tan does not expressly teach detecting, by the processor, a request to share the trigger clip; retrieving, by the processor, the trigger clip according to the detecting the request; preparing, by the processor, the trigger clip for sharing according to the request; and sharing, by the processor, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network, wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players.
Miura teaches detecting, by the processor, a request to share the trigger clip (¶0165; request to share a portion of the gameplay is received. Also see ¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 “the processor” detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160); 
retrieving, by the processor, the trigger clip according to the detecting the request (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A); 
preparing, by the processor, the trigger clip for sharing according to the request (¶0147 and Fig. 15 illustrates preparing a demo or previous of a minigame. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & ¶0171-¶0172; positioning and timeline of contents for sharing video clip. Also see ¶0118; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice code can be generated and stored as has previously been described); 
and sharing, by the processor, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network (Figs. 17-18 & ¶0170-¶0172; for a given video game, gameplay may be shared or made available to any user of the social network who also owns the video game and therefore is granted access to shared gameplay of the video game.  Such shared gameplay may be accessed through online forums, chat rooms, or other online channels that are available only to players of the video game.  In one embodiment, a video game may have a dedicated page or site on the social network.  Shared gameplay can be made available to users accessing the page or site of the video game.  Of course, it will be appreciated that from the perspective of the sharing user, options can be provided to allow the user to specify and tailor who and what forum to which their gameplay will be shared.), wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players (Figs. 17-18 & ¶0170-¶0172; t will be appreciated that the user may share gameplay (e.g. a selected screenshot, video, or live gameplay stream) to one or more specifically selected friends, to their entire social graph, or to any user of the social network.  The social network can be a gaming social network associated with the platform on which the video game is run, or a third-party social network that exists separate from the video game or its platform).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings f Miura into the system of Tan in order to share a gameplay experience to other users through a social interface (abstract). Utilizing such teachings enable the system to process input received via the 

Regarding Claim 3, Tan in view of Miura teach the device of claim 1 Miura further teaches wherein the operations further comprise: 
retrieving, by the processor, game input data for the game (¶0032, ¶0137, ¶0140 & Fig. 11; determining the user-defined selection of the recorded video includes retrieving and presenting the video from the buffer, and processing user input identifying a portion of the video); 
and wherein preparing the trigger clip comprises adding, by the processor, the game input data to the trigger clip as a watermark (Fig. 15 and ¶0147; illustrate preparing a demo or preview clip. Also see ¶0140, ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & ¶0171-¶0172; positioning and timeline of contents for sharing video clip “watermark.” Also see ¶0118; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice code can be generated and stored as has previously been described).


retrieving, by the processor, metadata associated with the trigger clip (Fig. 6 & ¶0100; retrieve metadata), wherein the retrieving the metadata comprises retrieving one or more of: 
data defining the one or more players of the group of players of the game; 
data defining the game (Fig. 6 & ¶0100; retrieve metadata that defines the game); 
data defining a date the game was played; 
and historical statistical data for the one or more of the players of the group of players of the game; 
and wherein preparing the trigger clip for sharing comprises combining, by the processor, the metadata with the trigger clip.

Regarding Claim 5, Tan in view of Miura teach the device of claim 1 Miura further teaches wherein sharing the trigger clip comprises: responsive to the request to share the trigger clip of the game, formatting, by the processor, a message including the trigger clip, the message addressed to the one or more user devices or one or more users associated with the one or more user devices according to the request to share the trigger clip (using instant messaging is inherent in social media applications. Also see ¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via 

Regarding Claim 9, Tan teaches a method, comprising: 
receiving, by a processing system including a processor, first user-generated input, wherein the first user-generated input comprises an indication of an event within a game to trigger storage of a trigger clip (Fig. 2b, ¶0019, ¶0024, ¶0112-¶0113; A visual environment in accordance with an aspect of the disclosure includes a set of user selectable graphical elements configured to control aspects of adjunct communication device operation in response to user input, and wherein at least one of the application program and the adjunct communication manager is configured to manage the visual presentation of the set of user selectable graphical elements.  The set of memories can further store program instructions corresponding to an adjunct communication device configuration module for generating a configuration interface by which particular types of visual content can be selectively identified as adjunct visual content for presentation by the adjunct communication device in response to user input); 
detecting, by the processing system, a plurality of occurrences of the event in the game, and recording a plurality of trigger clips in response to the detecting the plurality of occurrences of the event in the game, wherein each of the plurality of trigger clips comprises a portion of game content within the game that includes a corresponding one of the plurality of occurrences of the event, and wherein each of the plurality of trigger clips is from a perspective of one or more players of a group of players of the game (¶0024, ¶0112-¶0113; ¶0070-¶0090; The set of memories 200 can further include a target application event occurrence/user performance module 245, which can manage one of more of (a) determination of whether a set of predetermined or selectable target application events, results, outcomes, conditions, scenarios, or situations has occurred; (b) determination or estimation of whether the user has satisfied a set performance metrics that indicates, corresponds, or is expected to correspond to a level of user proficiency in interacting with the application program; and (c) generation and/or transfer of signals to the adjunct communication device 300 which facilitate the provision of adjunct visual content to the user in order to indicate whether a target application program event and/or satisfaction of a performance metric has occurred.  In some embodiments, one or more portions of the target application event occurrence/user performance module 245 can be provided by a set of add-ons 244);
Tan does not expressly teach storing, by the processing system, the one or moreplurality of trigger clips in a library of trigger clips according to category information; receiving, by the processing system, a request to share a trigger clip of the one or more plurality of trigger clips; retrieving, by the processing system, the trigger clip from the library; sharing, by the processing system, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network, wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players of the game; receiving, by the processing system, respective category information for each respective trigger clip of the plurality of trigger clips; and wherein the storing of the plurality of trigger clips comprises storing, by the processing system, each respective trigger clip according to the respective category information.
Miura teaches storing, by the processing system, the one or more trigger clips in a library of trigger clips according to category information (Fig. 9A illustrate different clips from different users where the clips are categorized according to some user’s input. Also see Figs. 15-16 that illustrate the creation of clips); 
receiving, by the processing system, a request to share a trigger clip of the one or more trigger clips (¶0165; request to share a portion of the gameplay is received. Also see ¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 “the processor” detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160);
retrieving, by the processing system, the trigger clip from the library (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A); 
sharing, by the processing system, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see Figs. 17-18 & ¶0170-¶0172; for a given video game, gameplay may be shared 
receiving, by the processing system, respective category information for each respective trigger clip of the one or more trigger clips (Fig. 9A & ¶0118-¶0120; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice code can be generated and stored as has previously been described. Also see Fig. 9A organized by users or by tabs “category”); 
and wherein the storing of the one or more trigger clips comprises storing, by the processing system, each respective trigger clip according to the respective category information (inherent from Fig. 9A & ¶0118-¶0120. Also see Figs. 15-16 for storing and categorizing different clips).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings f Miura into the system of Tan in order to share a gameplay experience to other users through a social interface (abstract). Utilizing such teachings enable the system to process input received via the sharing interface to determine a user-defined selection of the recorded video; sharing the user-defined selection of the recorded video to a social graph of the user; resuming the active state of the gameplay session; wherein the method is executed by a processor (¶0020). 

Regarding Claim 10, Tan in view of Miura teach the the method of claim 9, Miura teaches further comprising: receiving, by the processing system, a request to view one or more trigger clips stored in the library (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A); retrieving, by the processing system, the one or more trigger clips from the library (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or 

Regarding Claim 11, Tan in view of Miura teach the method of claim 10, Miura teaches further comprising: receiving, by the processing system, one or more annotated trigger clips (see Fig. 15 author’s message & ¶0147); and storing, by the processing system, the one or more trigger clips in the library according to category information (see Fig. figs. 15 and 16 where games and different clips are stored).

Regarding Claim 12, Tan in view of Miura teach the method of claim 9, Miura teaches wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players of the game (Figs. 17-18 & ¶0170-

Regarding Claim 13, Tan in view of Miura teach the method of claim 9, Miura teaches wherein receiving respective category information comprises receiving, by the processing system, one or more of: ranking information for each respective trigger clip of the one or more trigger clips; player identification information for each respective trigger clip of the one or more trigger clips (Fig. 9A; user A, B or C etc.); content summary information for each respective trigger clip of the one or more trigger clips; and timestamp information for each respective trigger clip of the one or more trigger clips.

Regarding Claim 18, Tan teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving, by a processing system including a processor, first user-generated input, wherein the first user-generated input comprises an indication of an event within a game to trigger storage of a trigger clip (Fig. 2b, ¶0019, ¶0024, ¶0112-¶0113; A visual environment in accordance with an aspect of the disclosure includes a set of user selectable graphical elements configured to control aspects of adjunct communication device operation in response to user input, and wherein at least one of the application program and the adjunct communication manager is configured to manage the visual presentation of the set of user selectable graphical elements.  The set of memories can further store program instructions corresponding to an adjunct communication device configuration module for generating a configuration interface by which particular types of visual content can be selectively identified as adjunct visual content for presentation by the adjunct communication device in response to user input); 
detecting, by the processing system, a plurality of occurrences of the event in the game, and recording a plurality of trigger clips in response to the detecting the plurality of occurrences of the event in the game, wherein each of the plurality of trigger clips comprises a portion of game content within the game that includes a corresponding one of the plurality of occurrences of the event, and wherein each of the plurality of trigger clips is from a perspective of one or more players of a group of players of the game (¶0024, ¶0112-¶0113; ¶0070-¶0090; The set of memories 200 can further include a target application event occurrence/user performance module 245, which can manage one of more of (a) determination of whether a set of predetermined or selectable target application events, results, outcomes, conditions, scenarios, or situations has occurred; (b) determination or estimation of whether the user has satisfied a set performance metrics that indicates, corresponds, or is expected to correspond to a level of user proficiency in interacting with the application program; and (c) generation and/or transfer of signals to the adjunct communication device 300 which facilitate the provision of adjunct visual content to the user in order to indicate whether a target application program event and/or satisfaction of a performance metric has occurred.  In some embodiments, one or more portions of the target application event occurrence/user performance module 245 can be provided by a set of add-ons 244);
Tan does not expressly teach storing the plurality of trigger clips in a library of trigger clips according to category information; receiving a request to share a trigger clip of the plurality of trigger clips; formatting, responsive to the request to share, a message including the trigger clip; and communicating the message over a communication network to a social networking destination.
Miura teaches storing one or more trigger clips in a library of trigger clips according to category information (Fig. 9A illustrate different clips from different users where the clips are categorized according to some user’s input. Also see Figs. 15-16 that illustrate the creation of clips), wherein each respective trigger clip comprises a respective portion of game content from a perspective of one or more players of a group 
receiving a request to share a trigger clip of the one or more trigger clips (¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160); 
 formatting, responsive to the request to share, a message including the trigger clip (¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via a private message to specific users); 
and communicating the message over a communication network to a social networking destination (Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings f Miura into the system of Tan in order to share a gameplay experience to other users through a social interface (abstract). Utilizing such teachings enable the system to process input received via the sharing interface to determine a user-defined selection of the recorded video; sharing the user-defined selection of the recorded video to a social graph of the user; resuming the active state of the gameplay session; wherein the method is executed by a processor (¶0020). 



Regarding Claim 20, Tan in view of Miura teach the the non-transitory machine-readable medium of claim 18, Miura teaches wherein storing the one or more trigger clips comprises: determining respective metadata for each respective trigger clip of the one or more trigger clips, wherein the determining respective metadata comprises determining, for each respective trigger clip, one or more of data defining the one or more players of the group of players of the game (¶0151; metadata recorded during gameplay); data defining the game; data defining a date the game was played; and historical statistical data for the one or more of the players of the group of players of the game (¶0142); determining respective accessory game inputs of the one or more players of the group of players of the game (Fig. 15 and ¶0147; illustrate preparing a demo or preview clip. Also see ¶0140, ¶0167 & Fig. 17; This may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & ¶0171-¶0172; positioning and timeline of contents for sharing video clip. Also see ¶0118; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan-Miura in view of Allen et al. (hereinafter Allen) US 2016/0099901 A1. 
Regarding Claim 2, Tan-Miura teaches the device of claim 1, Miura further teaches wherein preparing the trigger clip for sharing comprises: 
determining, by the processor, one or more recipients for the trigger clip (Figs. 17-18 & ¶0170-¶0172; t will be appreciated that the user may share gameplay (e.g. a selected screenshot, video, or live gameplay stream) to one or more specifically 
However, Tan-Miura does not expressly teach determining, by the processor, a lifespan for the trigger clip; 
preparing, by the processor, a message including data defining the trigger clip, data defining the one or more recipients of the trigger clip, and data defining the lifespan of the trigger clip, wherein the trigger clip will only be viewable by the recipients during the lifespan of the trigger clip; 
and wherein sharing the trigger clip comprises communicating, by the processor, the message over the communications network for receipt by user devices of the one or more recipients of the trigger clip.

Allen teaches determining, by the processor, a lifespan for the trigger clip (Fig. 7 & ¶0034 & Claim 1); 
preparing, by the processor, a message including data defining the trigger clip, data defining the one or more recipients of the trigger clip, and data defining the lifespan of the trigger clip, wherein the trigger clip will only be viewable by the recipients during the lifespan of the trigger clip (Miura teaches preparing a message with data but the message does not include a lifespan, see ¶0140. Allen on the other hand teaches in Figs. 4 & 6 and claim 1; preparing message with timer and video ; 
and wherein sharing the trigger clip comprises communicating, by the processor, the message over the communications network for receipt by user devices of the one or more recipients of the trigger clip (Miura teaches preparing a message with data but the message does not include a lifespan, see ¶0140. Allen on the other hand teaches in Figs. 4 & 6 and claim 1; preparing message with timer and video content to selected users over a network). 
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Allen into the system of Tan-Miura in order to control display or access of delivered message (¶0001). Utilizing such teachings enable the system to send many spontaneous messages where the messages expire on their own and require no affirmative act of deleting or removing by the recipient (¶0002). 

Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan-Miura in view of Rathod US 2018/0351895 A1. 
Regarding Claim 6, Tan-Miura teaches the device of claim 5 Miura further teaches wherein formatting the message comprises: formatting, by the processor, an instant message addressed to a mobile device of a user specified by the request (¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via a private message to specific users);  but does not expressly teach and attaching, by the processor, the trigger clip as an attachment to the instant message. Despite that this message is obvious from Miura teachings where messages including clips are uploaded and are exchanged in a social network between users. See ¶0022-¶0038. Using instant messages for attachment is well-known and established in the art. However, Examiner cites to a secondary art to support Tan in view of Miura’s teachings. 
Rathod teaches and attaching, by the processor, the trigger clip as an attachment to the instant message (¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected message via instant message).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rathod into the system of Tan-Miura in order to enable users to receive and accept message and displayed the message content after receiving the message (abstract).  

Regarding Claim 7, Tan-Miura in view of Rathod teach the device of claim 5 Miura further teaches wherein retrieving a trigger clip comprises: retrieving, by the processor, the trigger clip from a library of trigger clips (Fig. 9A).

Regarding Claim 8, Tan-Miura in view of Rathod teach the device of claim 7 Miura further teaches wherein the operations further comprise: determining, by the processor, a category of the trigger clip responsive to the detecting the request to share the trigger clip (Fig. 16 & ¶047 illustrate different levels of a game “different category” where the slicing and preparation take place. Also see Fig. 9A & ¶0118-¶0120; at method operation 820, a selection by the user of one of the suggested game slice video 
Regarding Claim 15, Tan-Miura teaches the method of claim 9, Miura further teaches further comprising: receiving, by the processing system, from the player of the game, a sharing request to share a selected trigger clip of the one or more trigger clips (¶0165; request to share a portion of the gameplay is received. Also see ¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160);  retrieving, by the processing system, the selected trigger clip from the library; and sharing, by the processing system, the selected trigger clip according to the sharing request (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A), wherein the sharing the selected trigger clip comprises formatting, by the processing system, an instant message addressed to a mobile device of a user specified by the sharing request (¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via a private message to specific users. Also see ¶0140; message with shared video game); 
attaching, by the processing system, the selected trigger clip as an attachment to the instant message; and communicating the instant message over a communication network. Despite that this message is obvious from Miura teachings where messages including clips are uploaded and are exchanged in a social network between users. See ¶0022-¶0038. Using instant messages for attachment is well-known and established in the art. However, Examiner cites to a secondary art to support Tan-Miura’s teachings. 

Rathod teaches attaching, by the processing system, the selected trigger clip as an attachment to the instant message; and communicating the instant message over a communication network (¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected message via instant message).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rathod into the system of Tan-Miura in order to enable users to receive and accept message and displayed the message content after receiving the message (abstract).  

Regarding Claim 16, Tan-Miura and Rathod teaches the method of claim 15, Rathod further teaches further comprising: receiving, by the processing system, over the communication network, an instant message response from the mobile device of the user specified by the sharing request (This limitation is obvious. Also see ¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected .

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan-Miura in view of Pearce US 2009/0131177 A1. 
Regarding Claim 14, Tan-Miura teaches the method of claim 9, further comprising: but does not expressly teach receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing; locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the search request; and providing, by the processing system, the one or more trigger clips to the player of the game.
Pearce teaches receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing (Fig. 18 & ¶0123; search request for a clip); locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the search request Fig. 18 & ¶0123; search request for a clip and locating it); and providing, by the processing system, the one or more trigger clips to the player of the game (Fig. 18 & ¶0123; search request for a clip and providing or sending the clip to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Pearce into the system of Tan-Miura in order to allow users to share their gaming achievements and 

Regarding Claim 17, Tan-Miura teaches method of claim 9, Miura further teaches receiving, by the processing system, a request to invite a recruited player associated with a trigger clip of the one or more trigger clips (¶0139-¶0140); and communicating the request to invite to the recruited player (¶0139-¶0140). However, Miura does not expressly teach further comprising: receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing, wherein the receiving comprises receiving, by the processing system, category information defining a desired player skill set; locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the category information; providing, by the processing system, the one or more trigger clips to the player of the game; 
Pearce teaches further comprising: receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing, wherein the receiving comprises receiving, by the processing system, category information defining a desired player skill set (Fig. 18 & ¶0123; search request for a clip); locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the category information (Fig. 18 & ¶0123; search request for a clip and locating it); providing, by the processing system, the one or more trigger clips to the player of the game (Fig. 18 & ¶0123; search request for a clip and providing or sending the clip to the user).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455